Citation Nr: 1117493	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-02 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for multiple sclerosis (MS) with right lower extremity weakness and foot drop, prior to March 13, 2009.  

2.  Entitlement to a rating in excess of 40 percent for MS with right lower extremity weakness and foot drop, since March 13, 2009.  

3.  Entitlement to special monthly compensation (SMC) for loss of use of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued a 30 percent rating for MS with right lower extremity weakness and foot drop and SMC for loss of use of the right lower extremity.  By rating decision of June 2009, the evaluation for MS with right lower extremity weakness and foot drop was increased to 40 percent, effective March 13, 2009.  

The Veteran has expressed disagreement in with the denial of SMC for loss of use of the right lower extremity; however, no statement of the case (SOC) has been issued.  Therefore, a remand of that issue to the RO via the Appeals Management Center (AMC), in Washington, DC, is required.  Manlincon v. West, 12 Vet.App. 238, 240 (1999).


FINDINGS OF FACT

1.  MS with right lower extremity weakness and foot drop was productive of moderately severe incomplete paralysis of the sciatic nerve for the period prior to March 13, 2009.  

2.  MS with right lower extremity weakness and foot drop has not resulted in severe paralysis with marked muscular atrophy or complete paralysis of at anytime during the appeal period.  





CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for MS with right lower extremity weakness and foot drop have been met for the period prior to March 13, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.59, 4.124a, Diagnostic Codes 8520,  8521 (2010).  

2.  The criteria for a rating in excess of 40 percent for MS with right lower extremity weakness and foot drop have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.59, 4.124a, Diagnostic Code 8520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2008.  The letter fully addressed all notice elements, informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also provided notice with respect to how VA assigns ratings and effective dates.  Thus, with this letter, VA satisfied the remaining notice requirements as to the issues on appeal that were subsequently adjudicated in January 2009 and June 2009.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's private and VA outpatient treatment records with the claims file.  No outstanding evidence has been identified.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the available records and medical evidence have been obtained in order to make an adequate determination as to these claims. 

The Veteran also underwent VA examinations in April 2008 and March 2009.  The Board finds the above VA examination reports were thorough and adequate upon which to base a decision with regard to the Veteran's increased rating claim.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's right lower leg extremity since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95 (April 7, 1995).  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran was also offered the opportunity to testify at a Board hearing, which he declined.  

In view of the above, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

By way of history, service connection for MS was granted in October 2007.  A 30 percent rating was assigned under Diagnostic Code 8018, which is the minimal rating assigned for MS.  The RO indicated that the rating included the right upper extremity and right and left lower extremities.  The Veteran filed a claim for an increased rating in February 2008.  By a rating action dated in July 2008, the RO continued the 30 percent rating for MS with right lower extremity weakness and foot drop.  The 30 percent was assigned under  Diagnostic Code 8521.  The Veteran was also assigned separate compensable rating for disabilities of the left lower extremity, right upper extremity, and left upper extremity.   He was also granted service connection for depression.  Then, in a rating dated in June 2009, the Veteran's MS with right lower extremity weakness and foot drop was assigned a 40 percent rating under Diagnostic Code 8520, effective from March 13, 2009.  

The evaluation of multiple sclerosis is complex.  Under Diagnostic Code 8018, multiple sclerosis warrants a minimum evaluation of 30 percent.   The provisions of 38 C.F.R. § 4.124a provide that multiple sclerosis may also be rated from 30 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  In determining any additional disability, the Board must consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  Id.

Under Diagnostic Code 8520, for the sciatic nerve , a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve, a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve, a 40 percent rating is assigned for moderately severe incomplete paralysis, a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy, and an 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.

Under Diagnostic Code 8521 for the external popliteal (common peroneal) nerve, a 20 percent rating is assigned for moderate incomplete paralysis, a 30 percent rating is assigned for severe incomplete paralysis, and a 40 percent rating is assigned for complete paralysis, manifested by foot drop and slight droop of first phalanges of all toes, loss of dorsiflexion of the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of foot abduction, weakened adduction, and anesthesia affecting the entire dorsum of the foot and toes.  See 38 C.F.R. § 4.124a, DC 8521.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.

Private treatment records from J.M., MD were associated with the claims folder.  In May 2007, it was noted that the Veteran had a right hemiparetic gait.  It was noted that he tripped going up a flight of stairs during Christmas and fell forward and suffered a mid-forehead laceration.  He did not lose consciousness or seek medical attention.   He related at the examination that his feet sometimes "feel on fire."  He also got brief chills in his legs periodically.  Dr. J.M. believed this to be a progression in his disease.  In November 2007,  he was seen indicating that he tended to drag his right leg.  He had a persistent right foot drop.  An AFO splint was provided to the Veteran but did not work.  A November 2007 VA treatment note described the Veteran as having "persistent foot drop."

The Veteran underwent a VA examination in April 2008.  The examiner stated that the Veteran had right foot drop and the right foot was dragging the right leg and gradually worsening.  The Veteran estimated that his general status had decreased at least 30 percent .  As for his right leg, he was not able to stand for a very long time, that was, several minutes, without holding onto another object.  He denied pain, but had changing sensation.  This had also increased to some extent.  He had more trouble at night than he did in the daytime, especially cramping in his leg, which had spasm in the inversion position of his ankle.  At times, he was able to sleep only two or three hours in an effort to walk around to stretch and decrease the spasm.  He took daily injections of Copaxone.  He expressed some concern that he may not be able to keep his employment and he was worried about this.

Physical examination revealed abnormal gait.  He slid his right foot forward on the floor and had foot drop as well, and had somewhat the appearance of hemiparetic gait.  The right lower extremity was weak although there was no obvious atrophy.  The shoes showed unusual wear with lateral aspect of the sole of the shoe being worn off, as well as the toe of the left shoe.  The right foot had a neutral position with slight inversion.  There was some lateral swelling of the right ankle.  Ankle motion was limited to dorsiflexion of nearly 90 degrees.  Again, it was noted that there was a slight foot drop.  Plantar flexion was accomplished to 20 degrees.  Repetitive motion decreased range of motion further.  The right knee could fully extend and repetitive motion strength was decreased in the quadriceps with some fasciculations noted on the lateral aspect of the thigh with a resistance.  Reflexes were hyperactive throughout.  The diagnosis was MS, progressive, with spastic hemiparesis, with the greatest involvement of the right leg with decreased sensation on the right leg.  The examiner stated that the Veteran's MS had progressed significantly in the interim since he had examined him nine months earlier.  At the time of this examination, significant spasticity and clonus was noted involving particularly the right lower extremity.  

The Veteran underwent VA examination in March 2009.  The examiner indicated that the Veteran's MS was slowly progressive, in his hands and legs.  He specifically related weakness and cramps in the legs.  He related flare-ups that were alleviated with walking and stretching.  His flare-ups occurred every other night.  There was no additional loss of motion, but had significant loss of function during flare ups.  It was difficult at that time to walk very far due to pain of leg spasms.  He also had weakness in the right leg more than the left.  He tripped due to weakness of dorsiflexion of his right foot/ankle while walking.  His leg fatigued easily with weight bearing.  When he walked for prolonged periods of time (2 hours) he dragged his right foot more.  He recently received an electric stimulator, Bioness L300, which activated muscles and allowed him to dorsiflex his right foot while walking.  He also used a cane to assist in weight bearing due to weakness and right foot drop.  He had constant tingling and burning sensation of the feet for two years and at the time of the examination, he had recurrent sensation of chill in his legs.  There was moderate effect on daily activity due to weakness, fatigability, and foot drop causing him to fall at times.  His legs tired at work on a weekly basis and he tripped on stairs on a daily basis.  Motor examination revealed a tandem but abnormal gait.  He slid his right foot forward on the floor and had a foot drop as well as a somewhat hemiparetic gait.  There was mild 4/5 weakness in the right leg and generalized and symmetrical atrophy of disuse in the thighs.  Muscle tone was normal.  Leg sensation was reduced in the right leg and vibration was reduced in the right foot.  Deep tendon reflexes of the right lower extremity was 3+/4.  There was clonus noted on the right lower extremity and ankle.  The diagnosis was MS with spastic hemiparesis, greater on the right with weakness and foot drop on the right and reduction of sensation.  

VA outpatient treatment records showed that in July 2008 the Veteran was unable to lift his right ankle.  He was prescribed the Bioness L300 to promote dorsiflexion of the ankle.  The Veteran began training using the Bioness L300 in March 2009.  He reported that he was pleased because he was able to use it as it really brought his toes up and helped him to walk better.  His long term goals were to be able to use the Bioness L300 for an entire day with good attention to proper donning, doffing and care; exhibit equal step and cadence when using the Bioness L300; and ascend and descend stairs without the right toe catching.  

An October 2008 note indicated that the Veteran retaining active dorsiflexion of the right ankle while sitting.

A March 2009 physical therapy note indicated that the Veteran had decreased muscle strength in his right lower extremity.  Notably, knee extension was 4-/5, knee flexion was 3/5, hip flexion was 3-/5, and hip abduction was 3-/5.  A physical therapy note from later month described the Veteran as retaining the ability to perform semi-squats with support of a chair and hip abduction in the standing position with support.  

In June 2009, the Veteran was seen for his annual examination.  It was noted that he had deep tendon reflexes that were decreased throughout.  He was able to ambulate with fairly good balance.  He retained light touch sensation.  It was recommended to him that since he claimed to have difficulty with balance, he should use his single point cane to see if it would be helpful to him.  A contemporaneous social work assessment noted that the Veteran was able to drive without impairment.

For the period prior to March 13, 2009, the Board finds that the Veteran warrants a 40 percent for his service-connected MS with right lower extremity weakness and foot drop under DC 8520.  The Veteran has been shown to have persistent foot drop since November 2007.  The April 2008 VA examination recorded the Veteran as having a hemiparetic gait.  His foot slid when he walked.  While there was no discernable atrophy, he did experience weakness and limitation of flexion.  Moreover, as noted, the record shows that he was prescribed a Bioness L300 to promote dorsiflexion of the ankle.   Resolving all doubt in his favor, the Board finds that the totality of evidence supports the finding of moderately severe incomplete paralysis of the sciatic nerve.  A 40 percent rating should be assigned for the entire claims period.

A rating in excess of 40 percent is not warranted, however.  First, the Veteran is in receipt of the maximum schedular rating under DC 8521.  A rating in excess of 40 percent is not permissible under that diagnostic code.  In order to warrant a higher (60 percent) rating, the MS with right lower extremity weakness and foot drop must be rated under DC 8520.  There must be evidence of severe incomplete paralysis, with marked muscular atrophy.  Such has not been shown.  Indeed, as discussed, the Veteran has retained normal muscle tone.  There was only mild 4/5 weakness in the right leg.  He had generalized and symmetrical atrophy due to disuse of the thighs.  Marked muscular atrophy, necessary for a 60 percent disability rating, was not shown.  Moreover, the record shows that the Veteran has active dorsiflexion of the ankle when seated.  He also has light touch sensation.  The evidence of record is not indicative of severe incomplete paralysis, necessary for an increased rating.  

In summary, and for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for the Veteran's service- connected MS with right lower extremity weakness and foot drop, prior to March 13, 2009, and 40 percent since March 13, 2009..  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's MS with right lower extremity weakness and foot drop, was applied to the applicable rating criteria and case law.  The applicable criteria provide for higher ratings, and the Board fully explained why the higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this instance, the Board need not consider whether the Veteran's MS with right lower extremity weakness and foot drop, includes exceptional factors.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Extra Considerations 

With respect to the Veteran's claims, the Board has also considered his statements that his disability is worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his MS with right lower extremity weakness and foot drop - according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's MS with right lower extremity weakness and foot drop disability, has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, a rating in excess of 30 percent for MS with right lower extremity weakness and foot drop prior to March 13, 2009 and in excess of 40 percent, since March 13, 2009, is not warranted.  


ORDER

A rating in excess of 30 percent for MS with right lower extremity weakness and food drop, prior to March 13, 2009, is denied.  

A rating in excess of 40 percent for MS with right lower extremity weakness and food drop, since March 13, 2009, is denied.  



REMAND

The Veteran claimed SMC for loss of use of the right lower extremity.  This claim was denied by rating decision of July 2008.  He was notified of the denial in a letter of July 2008.  In August 2008, he filed a notice of disagreement (NOD) to the denial of SMC.  This issue was not reflected in a statement of the case (SOC).  Under the circumstances, the Board has no discretion and is obliged to remand this issue of SMC for loss of use of the right lower extremity for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should then readjudicate the issue of entitlement to SMC for loss of use of the right lower extremity currently on appeal.  The Veteran and his representative MUST be furnished a Statement of the Case (SOC) that addresses all pertinent evidence, laws and regulations relevant to his claim in compliance with the holding in Manlincon v. West as discussed above, and in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or the withdrawal of the Veteran's NOD.  If the Veteran perfects an appeal by timely submitting a substantive appeal, the matter should be returned to the Board for further appellate review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


